

Exhibit 10.1


Execution Copy
7/29/2019
July 29, 2019
Charles J. Link, Jr.
Apt. 2726
Austin, TX 78701


Re: Separation and Release Agreement
Dear Chuck:
This letter sets forth the terms of the separation agreement (the “Agreement”)
that NewLink Genetics Corporation (the “Company”) is offering to aid in your
employment transition.
1.Separation Date. You hereby resign as Chief Executive Officer, Chairman and
Chief Scientific Officer of the Company, and from any other office or position
you may hold with the Company and any affiliated entities, including your
position on the Board of Directors of the Company and any affiliated entities,
effective as of August 3, 2019 (the “Separation Date”). Within six (6) days
after the Separation Date, the Company will pay you all accrued base salary and
all remaining accrued but unused vacation earned for your services through the
Separation Date, less applicable payroll deductions and withholdings. You are
entitled to these payments regardless of whether or not you sign this Agreement.
Reimbursement for rent payments for the apartment in Austin, TX will end on the
Separation Date.


2.Expense Reimbursements. You agree that, within thirty (30) days of the
Separation Date, you will submit to the Company your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Separation Date, if any, for which you seek reimbursement. The Company will
reimburse you for these expenses pursuant to its regular business practice.


3.Severance Benefits. Although under the circumstances of your separation from
the Company you are not eligible for any severance benefits set forth in your
Employment Agreement with the Company dated December 31, 2015 (the “Employment
Agreement”) or otherwise, in consideration for the general release of claims and
the ADEA Waiver you are providing in Section 14 (Release of Claims; ADEA Waiver)
of this Agreement, and for all other promises you are making and obligations you
are undertaking by entering into this Agreement, allowing it to become fully
effective and non-revocable, and for complying with its terms, the Company shall
provide you with the severance payments and benefits (collectively, the
“Severance Benefits”) described below. Except as expressly provided otherwise,
all cash benefits shall be paid subject to applicable payroll deductions and
withholdings.


(a)Cash Severance.


(i)2019 Bonus. The Company also will pay you a bonus for your 2019 services (the
“Bonus Payment”) equal to $220,521, calculated as follows: (i) $374,000
(representing the actual 2018 Bonus paid) multiplied by .589 (representing a
prorated portion (215/365 days) for the period of employment in 2019). The Bonus
Payment will be paid to you no later than the time 2019 bonuses are paid to
other executives, and in any event not later than March 15, 2020.





--------------------------------------------------------------------------------



(ii)Continuation Payments. Consistent with the severance provisions set forth in
Sections 9(g) and 11 of your Employment Agreement, the Company will pay you cash
severance equal to $1,319,800, representing the base salary provided in your
Employment Agreement, for a period of twenty-four (24) months (the “Salary
Continuation Payment”). As required by Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”),
the Salary Continuation Payment shall be paid in a lump sum upon the first
regularly scheduled payroll date that is six (6) months after the Separation
Date, provided the Company has received the executed Agreement from you on or
before that date. No interest will be paid to you on any amounts for which
payment is delayed pursuant to the foregoing provision


(b)Healthcare Continuation Coverage Payments.


(i)COBRA Election. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you may be eligible to continue your group health insurance
benefits at your own expense after the Separation Date.


(ii)COBRA Premiums. As an additional severance benefit, if you timely elect
continued coverage under COBRA, and execute, return and do not revoke this
Agreement, the Company will pay that portion of your premiums that it was paying
prior to the Separation Date for your basic medical coverage (including coverage
for any eligible dependents, if applicable, but excluding dental and vision
insurance coverage) (the “COBRA Premiums”) for the period (the “COBRA Premium
Period”) starting on the Separation Date and ending on the earliest to occur of:
(i) eighteen (18) months after the Separation Date; (ii) the date you become
eligible for group health insurance coverage through a new employer; or (iii)
the date you cease to be eligible for COBRA continuation coverage for any
reason, including plan termination. In the event you become covered under
another employer’s group health plan or otherwise cease to be eligible for COBRA
during the COBRA Premium Period, you shall immediately provide written
notification of such event to the Company’s Human Resources Manager.


(iii)Alternative Cash Payments in Lieu of COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without a substantial risk of violating applicable law
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), the
Company instead shall pay you, on the first day of each calendar month following
such determination, a fully taxable cash payment which, after taxes, is equal to
the COBRA Premium amount the Company would have otherwise paid you for that
month (assuming a 35% tax rate) (such amount, the “Alternative Cash Payment”),
for the remainder of the COBRA Premium Period. You may, but are not obligated
to, use such Alternative Cash Payments toward the cost of COBRA premiums.





--------------------------------------------------------------------------------



(c)Equity. You have been granted options to purchase shares of the Company’s
common stock (the “Options”) and certain restricted stock units (the “RSUs,” and
together with the Options, the “Awards”) pursuant to the Company’s 2009 Equity
Incentive Plan (the “Plan”). Under the terms of the applicable governing
agreements and Plan documents, vesting of any unvested Awards would cease on the
Separation Date. As an additional severance benefit, the Company will
(i) accelerate the vesting of the outstanding and unvested Awards set forth on
Exhibit B (the “Subject Awards”) so that you are credited with an additional
twelve (12) months of vesting as of the Separation Date (the “Accelerated
Vesting”); (ii) make an option grant on or about August 1, 2019, and prior to
your Separation Date, for 331,258 shares of Common Stock, which option shall
have an exercise price equal to the fair market value of the Common Stock on the
date of grant, shall be fully vested, and shall become exercisable beginning
upon November 3, 2019; and (iii) extend the exercise period under the governing
agreements and Plan documents so that you have two (2) years from the Separation
Date to exercise the 83,333 shares vested under your March 2019 option grant and
the option to be granted under clause (ii) above (the “Extended Exercise
Period”). To the extent that any performance criteria under any Award have not
been satisfied as of the Separation Date, such Awards shall terminate as of the
Separation Date. Except as expressly provided in this Section, the Options and
RSUs will continue to be governed by the terms of the governing agreements and
Plan documents. You acknowledge and agree that the Extended Exercise Period may
convert any portion of the Options that were incentive stock options into
non-qualified stock options, thereby changing their tax treatment; and you
should seek advice from your own tax advisors about this extension.


(d)Priority Review Voucher. If the Company receives the Current Product Voucher
contemplated by section 5.3.1 of the License and Collaboration Agreement between
Merck Sharpe & Dohme Corp. ("Mereck"), Bioprotection Systems Corporation, and
the Company, dated November 21, 2018, as amended and as the same may be amended
from time to time, then the Company shall pay you (or a charity designated by
you) an amount equal to one half of one percent (0.5%) of the net amount
actually received by the Company (in the event of a sale of such voucher), or
the portion of the Current Product Voucher Value retained by the Company (if
such voucher is retained by the Company), in each case after deducting all
amounts paid or payable by the Company to Merck, Public Health Canada (as
defined therein), or any other third parties entitled to a share of such
amounts, and after deducting any fees or costs incurred in obtaining or selling
such voucher. The foregoing right shall expire if such voucher has not been
issued to the Company by December 31, 2023.

(e)409A Compliance. It is intended that the Severance Benefits provided to you
hereunder comply with, or be exempt from, Section 409, and that any ambiguities
herein will be interpreted to so comply and/or be exempt from Section 409A. It
is intended that all of the benefits and payments under this Agreement satisfy,
to the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulations Sections 1.409A‑1(b)(4), 1.409A‑1(b)(5)
and 1.409A‑1(b)(9), and this Agreement will be interpreted accordingly. To the
extent not so exempt, this Agreement (and any definitions hereunder) will be
interpreted in a manner that complies with the Section 409A requirements. For
purposes of Section 409A, your right to receive any installment payments under
this Agreement (whether severance payments, reimbursements or otherwise) shall
be treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. If the period of time you could sign this Agreement
crosses over two calendar years, the Agreement shall be deemed to have become
effective on the last possible date it could become effective.


(f)280G Compliance. Section 12 of the Employment Agreement is incorporated
herein.


4.Benefits. Your participation in Employer-Sponsored Group Life Insurance and
Short and Long Term Disability Insurance will cease as of  the Separation Date;
however, you may elect to convert your Life Insurance by contacting  Mutual of
Omaha at (800) 228-7104 or refer to the conversion notice attached hereto.  


Deductions for the 401(k) Plan will end with your last regular paycheck.  You
will receive information by mail concerning 401(k) plan rollover procedures
should you be a participant in this program. 




--------------------------------------------------------------------------------



You have the right to continue your current Health Care Spending Account if you
are participating in this program.  Information on how to continue this benefit
will be mailed to you by Discovery Benefits along with your COBRA details. 
Dependent Care Spending Accounts cannot be continued.  Your last full Spending
Account payroll deductions will be processed on your final paycheck. Unless you
elect to continue your Health Care Spending Account, you will only be eligible
to claim expenses that you incurred through the end of the month of your
separation date.
5.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive after the
Separation Date any additional compensation, severance or benefits, with the
exception of any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account). By way of example, you
acknowledge that you have not earned and are not owed any bonus, incentive
compensation, commissions or equity (other than as provided or referenced
herein) from the Company.

6.Return of Company Property. No later than the close of business on the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof) and other Company property or information in your possession or
control (collectively, “Company Property”), including, but not limited to:
Company hardcopy and softcopy files, databases, notes, emails, correspondence,
financial and operational information, current or potential customer lists and
contact information, product and services information, research and development
information, drawings, records, plans, forecasts, reports, payroll information,
spreadsheets, studies, analyses, compilations of data, proposals, agreements,
sales and marketing information, personnel information, specifications, code,
software, electronically or computer-recorded information, tangible property and
equipment (including, but not limited to, computing and communications devices,
facsimile machines, mobile telephones, servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company and all
reproductions thereof in whole or in part and in any medium. You shall make a
diligent search to locate any such Company Property by the close of business on
the Separation Date. In addition, if you have used any personally owned
computing or communication device, server, or e-mail system to receive, store,
review, prepare or transmit any confidential or proprietary data, materials or
information of the Company, then within five (5) business days after the
Separation Date, you shall permanently delete and expunge such confidential or
proprietary information from those systems without retaining any reproductions
(in whole or in part); and you agree to make any such device or system available
for inspection and analysis by the Company, upon its reasonable request, in
order to permit the Company to determine whether you are in compliance with this
provision. Your timely compliance with the provisions of this Section is a
precondition to your receipt of the Severance Benefits and other benefits
provided hereunder.





--------------------------------------------------------------------------------



7.Proprietary Information, Non-Solicitation and Non-Competition Obligations. You
acknowledge and agree to abide by your continuing obligations under your
Employee Proprietary Information, Inventions, Non-Competition, and
Non-Solicitation Agreement with the Company (the “Proprietary Information
Agreement” attached hereto as Exhibit A), effective as of the beginning of your
employment with the Company and continuing after the Separation Date, including
but not limited to your obligations not to use or disclose any confidential or
proprietary information of the Company and to refrain from certain solicitation
and competitive activities. Confidential information that is also a “trade
secret,” as defined by law, may be disclosed (A) if it is made (i) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, in the event that you file a lawsuit for retaliation by
the Company for reporting a suspected violation of law, you may disclose the
trade secret to your attorney and use the trade secret information in the court
proceeding, if you: (A) file any document containing the trade secret under
seal; and (B) do not disclose the trade secret, except pursuant to court order.


8.Non-Disparagement. Both you and the Company agree not to disparage the other
party, and the other party’s officers, directors, employees, shareholders and
agents, in any manner likely to be harmful to them or their business, business
reputation or personal reputation; provided that both you and the Company will
respond accurately and fully to any question, inquiry or request for information
when required by legal process. The Company’s obligations under this Section are
limited to Company representatives with knowledge of this provision.
Notwithstanding the foregoing, nothing in this Agreement shall limit your right
to voluntarily communicate with the Equal Employment Opportunity Commission,
United States Department of Labor, the National Labor Relations Board, the
Securities and Exchange Commission, other federal government agency or similar
state or local agency or to discuss the terms and conditions of your employment
with others to the extent expressly permitted by Section 7 of the National Labor
Relations Act.

9.Public Statements. Both the Company and you shall respond to third party
inquiries, and the Company shall issue a press release, effectively stating that
you have resigned from your position as Chief Executive Officer, and from your
employment with the Company, effective as of the Separation Date. The content of
such press release will be mutually agreed.


10.References. In response to any request for references from a prospective
employer, the Company will verify only your last job title and dates of
employment.


11.Cooperation.


(a) Transition Briefings. Prior to and after the Separation Date, you agree to
cooperate fully with the Company in all matters relating to the transition of
your work and responsibilities on behalf of the Company, including, but not
limited to, transitioning any work relationships and providing oral and written
briefings (as requested) with respect to any past or present work activities and
institutional knowledge, to such other persons as may be designated by the
Company. You agree to make yourself available to respond to such inquiries with
reasonable promptness, either telephonically or by email (as requested), unless
the Company requests that you come to the Company for such discussion or to
review certain documents or materials related to the inquiry.


(b) No Voluntary Adverse Assistance. You agree that you will not voluntarily
provide assistance, information or advice, directly or indirectly (including
through agents or attorneys), to any third party (including both persons and
entities) in connection with any claim or cause of action of any kind brought
against, or being prepared against, the Company by any third party, nor shall
you induce or encourage any person or entity to bring such claims; provided,
however, that nothing herein shall limit or restrict your right to engage in any
of the protected activities described in Section 15 (Protected Rights) below.


(c) Other Voluntary Cooperation. You agree to cooperate fully with the Company
in connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during your
employment with the Company. Such cooperation includes, without limitation,
making yourself available to the Company upon reasonable notice, without
subpoena, to provide complete, truthful and accurate information in witness
interviews, depositions, and trial testimony. The Company will reimburse



--------------------------------------------------------------------------------



you for reasonable out-of-pocket expenses you incur in connection with any such
cooperation (excluding forgone wages, salary, or other compensation), and will
make reasonable efforts to accommodate your scheduling needs. In addition, you
agree to execute all documents (if any) necessary to carry out the terms of this
Agreement.
12.No Admissions. Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.


13.Release of Claims. In exchange for the Severance Benefits, including the
Salary Continuation Payments, the reimbursement of your COBRA Premiums (or
Alternative Cash Payments), the Accelerated Vesting, and all other consideration
provided to you by the Company under this Agreement that you would not otherwise
be entitled to receive (the “Release Consideration”), you agree to the terms
below.


(a) General Release. You hereby generally and completely release the Company and
its parent or subsidiary entities, successors, predecessors and affiliates, and
its and their directors, officers, employees, consultants, shareholders, agents,
attorneys, insurers, affiliates and assigns (collectively, the “Released
Parties”) of and from any and all claims, liabilities and obligations, both
known and unknown, arising from or in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).


(b) Scope of Release. The Released Claims include, but are not limited to: (1)
all claims arising from or in any way related to your employment with the
Company, or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company (except as expressly provided in this
Agreement), including but not limited to salary, bonuses, commissions, vacation
pay, PTO, expense reimbursement, severance pay, fringe benefits, profit sharing,
stock, stock options, or any other ownership or equity interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing, including but not limited to
any claims arising under or based on your initial employment offer letter or
subsequent Employment Agreement (including claims for severance benefits
thereunder); (4) all tort claims, including but not limited to claims for
battery, negligence, fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims in all jurisdictions, including but not limited to claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964, the federal Americans with
Disabilities Act of 1990, the federal Family and Medical Leave Act, the Equal
Pay Act of 1963, the Fair Labor Standards Act, the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act
(together, the “ADEA”), the Employee Retirement Income Security Act of 1974, the
Worker Adjustment and Retraining Notification Act (and all similar state and
local laws), the Iowa Civil Rights Act of 1965, the Iowa Wage Payment Collection
Law, the Texas Commission on Human Rights Act, the Texas Payday Law, the Texas
Labor Code, and any statute or regulation administered by the Texas Workforce
Commission.


(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (1) rights to apply for
unemployment insurance benefits; (2) rights to workers’ compensation disability
benefits, claims and payments, if applicable; (3) any rights or claims for
indemnification pursuant to any written indemnification agreement with the
Company to which you are a party, or under Company bylaws or articles, or under
applicable law; (4) any rights which are not waivable as a matter of law; or (5)
any claims for breach of this Agreement. You represent and warrant that, other
than the Excluded Claims, you are not aware of any claims you have or



--------------------------------------------------------------------------------



may have against any of the Released Parties that are not included in the
Released Claims. You and the Company agree that the sole reason for the
termination of your employment is a business reorganization which is occurring
on July 29, 2019. All individuals who are being terminated in the business
reorganization on July 29, 2019 will be eligible for benefits based upon their
execution of a release substantially similar to this release. You are
acknowledging by signing this Agreement that you understand that you are
eligible for the benefits which you will receive contingent upon your executing
this release, because you were part of this business reorganization. A
description of the employees on the Senior Executive Team that this business
reorganization will affect is more fully set forth in Exhibit C.


(d) ADEA Waiver. You further specifically agree that, as part of the Released
Claims, you are releasing any claims that you could assert under the ADEA, as
amended (the “ADEA Waiver”). You acknowledge that: you are knowingly and
voluntarily waiving and releasing any rights you have under the ADEA; that the
Release Consideration is being given in partial consideration for the ADEA
Waiver; and that the Release Consideration is in addition to anything of value
to which you were already entitled. You further acknowledge that you have been
advised, as required by the ADEA, that: (1) this ADEA Waiver does not apply to
any rights or claims that arise after the date you sign this Agreement; (2) you
should consult with an attorney prior to signing this Agreement (although you
may choose voluntarily not to do so); (3) you have forty-five (45) days to
consider this Agreement (although you may choose voluntarily to sign it
earlier); (4) you have seven (7) days following the date you sign this Agreement
to revoke the Agreement (in a written revocation provided to and received by the
Company’s CEO within the 7-day revocation period); and (5) the Agreement will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after you sign this Agreement, provided that you
have not timely revoked it (the “Effective Date”). You understand and agree
that, if you revoke the ADEA Waiver, you will not be entitled to the Release
Consideration.


14.Protected Rights. Nothing in this Agreement shall prevent you from
challenging the validity of the release of claims provided herein in a legal or
administrative proceeding. You further understand that nothing in this Agreement
(including, without limitation, Section 8 (Confidentiality), Section 9
(Non-Disparagement) and Section 14 (Releases of Claims) above): limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”); prevents any party from providing
information or disclosing the fact or terms of this Agreement as part of any
government investigation: or prohibits any party from reporting possible
violations of law or regulation to any Government Agencies or self-regulating
entity under applicable law (including, but not limited to, the U.S. Securities
and Exchange Commission’s Whistleblower Rule, of Section 21F of the U.S.
Securities Exchange Act of 1934, as amended). While this Agreement does not
limit your right to receive an award for information provided to the Securities
and Exchange Commission, you understand and agree that, to the maximum extent
permitted by law, you are otherwise waiving any and all rights you may have to
individual relief based on any of the Released Claims and any rights you have
waived by signing this Agreement.




--------------------------------------------------------------------------------



15.Representations. You hereby represent that, except for amounts to be paid to
you under this Agreement, you have been paid all compensation owed and for all
hours worked, have received all the leave and leave benefits and protections for
which you are eligible, pursuant to the Family and Medical Leave Act or
otherwise, and have not suffered any on-the-job injury for which you have not
already filed a claim. You also represent and affirm that all of the decisions
of the Released Parties regarding your pay and benefits through the date of your
execution of this Agreement were not discriminatory based on age, disability,
race, color, sex, religion, national origin or any other classification
protected by law. You further affirm that you have not filed, caused to be
filed, and are not presently a party to a claim or cause of action against any
of the Released Parties.


16.Breach. You agree that upon a material breach of this Agreement you will
forfeit all amounts paid or owing to you under this Agreement. The parties
acknowledge that it may be impossible to assess the damages caused by a
violation of the terms of Sections 6, 7, 8 and 9 of this Agreement and further
agree that any threatened or actual violation or breach of those Sections of
this Agreement will constitute immediate and irreparable injury to the
non-breaching party. Therefore, the parties agree that any such breach of this
Agreement is a material breach of this Agreement, and, in addition to any and
all other damages and remedies available, the non-breaching party shall be
entitled to an injunction to prevent violation or breach of this Agreement. The
parties agree that if a party is successful in whole or part in any legal or
equitable action under this Agreement, that party may recover all of the costs,
including reasonable attorneys’ fees, incurred in enforcing the terms of this
Agreement.


17.General. This Agreement, including Exhibit A, constitutes the complete, final
and exclusive embodiment of the entire agreement between you and the Company
with regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other agreements, promises, warranties or
representations concerning its subject matter (including but not limited to your
Employment Agreement with the Company). This Agreement may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of Iowa as
applied to contracts made and to be performed entirely within Iowa. The parties
hereby consent to the sole and exclusive jurisdiction of the state or federal
court for Des Moines, Iowa for any actions, suits or proceedings arising out of
or relating to this Agreement. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, must be in writing to be effective and shall not
be deemed to be a waiver of any successive or other breach or rights hereunder.
This Agreement may be executed in counterparts which shall be deemed to be part
of one original, and facsimile, .PDF and electronic signatures shall be
equivalent to original signatures.


To accept the terms set forth above, please sign and date this Agreement and
return the fully‑executed Agreement to the Company within 45 days after the
Separation Date.
We wish you the best in your future endeavors.
Sincerely,
NewLink Genetics Corporation
By: _/s/Thomas A. Raffin, M.D.___________________________
Thomas A. Raffin, M.D.
Lead Director




--------------------------------------------------------------------------------



Exhibit A -Proprietary Information Agreement
Exhibit B - Options and RSUs Subject to Twelve-Month Acceleration and Extended
Exercise Period
Understood and Agreed:
_/s/ Charles J. Link, Jr.____________________________________
Charles J. Link, Jr.
__July 29, 2019__________________________________________
Date
Exhibit A
Proprietary Information Agreement
Incorporated by reference from Exhibit A to Employment Agreement dated January
4, 2016 as filed with the Securities and Exchange Commission as Exhibit 10.31 to
the Company's Annual Report on Form 10-K for year ended December 31, 2018.





--------------------------------------------------------------------------------



Exhibit B
Options and RSUs Subject to Twelve-Month Acceleration
and Extended Exercise Period




Options granted March 1, 2019, to be vested as to an additional 62,500 shares
for a total of 83,333 shares.


RSU award granted January 4, 2016 to be vested as to an additional 11,660 shares
for a total of 46,639 shares.





